Citation Nr: 1022416	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic lumbar strain with degenerative 
disc disease (low back disability).

2.  Entitlement to an extraschedular rating in excess of 30 
percent for service-connected irritable bowel syndrome (IBS).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran had active duty service from January 1985 to 
August 1992.  

In April 2009, the Board of Veterans' Appeals (Board) denied 
an evaluation in excess of 30 percent for service-connected 
IBS and an evaluation in excess of 10 percent for service-
connected left foot disability and remanded the issues listed 
on the title page to the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas for 
additional development.  The subsequent VA development, which 
included VA examination, complies with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence does not show forward flexion of the 
thoracolumbar spine to 60 degrees or less or combined range 
of motion of the thoracolumbar spine to 120 degrees or less, 
or symptoms of muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour.

2.  The rating criteria reasonably describe the level of 
severity and symptomatology of the Veteran's IBS.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5237 (2009).  

2.  The criteria for entitlement to an extraschedular rating 
in excess of 30 percent for IBS have not been met.  38 C.F.R. 
§ 3.321 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2006, prior to 
adjudication, that informed him of the requirements needed to 
establish entitlement to an increased rating.  

With respect to the issue of an extraschedular rating for 
IBS, timely notice was not provided to the Veteran.  However, 
VA may proceed with adjudication of a claim if errors in the 
timing or content of the notice are, as in this case, not 
prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.  The Veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim, including at his February 2009 
videoconference hearing, and has been provided opportunities 
to submit such evidence.  A review of the claims file shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  Moreover, a Supplemental 
Statement of the case that includes this issue was sent to 
the Veteran in April 2010.

In accordance with the requirements of VCAA, the May 2006 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file 
after the letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about rating criteria and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in November 2009.

The Board concludes that there is sufficient medical 
evidence on file on which to make a decision on the issues 
addressed on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his February 2009 videoconference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  

Analyses of the Claims

The veteran was granted service connection for low back 
disability by rating decision in January 1993 and assigned a 
noncompensable rating effective August 4, 1992.  An October 
2003 rating decision assigned a 10 percent rating for low 
back disability effective June 19, 2003.  A December 2003 
rating decision granted service connection for IBS and 
assigned a 10 percent rating effective July 8, 2003.  A claim 
for increase was received from the Veteran in March 2006.  A 
December 2006 rating decision granted the maximum 30 percent 
rating for IBS effective March 2, 2006.  

The Veteran has contended, including at his February 2009 
videoconference hearing, that a rating in excess of 10 
percent is warranted for his service-connected low back 
disability because it is more severe than currently evaluated 
and that an extraschedular rating is warranted for his 
service-connected IBS because this disability greatly 
interferes with his ability to work.  However, the claims 
will be denied because the criteria for an evaluation in 
excess of 10 percent for low back disability and for an 
extraschedular rating are not shown.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Low back disability

Schedular Criteria

Diagnostic Code 5010, which is used to rate arthritis due to 
trauma, provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 20 percent rating is 
warranted with x-ray evidence of involvement of 2 or more 
major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  A 10 percent 
rating is warranted for x- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  Id.

Under the applicable rating criteria involving the general 
rating formula for diseases or injuries of the spine, a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine; a 50 percent evaluation is assigned when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine; a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the thoracolumbar spine; a 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and a 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2009); see also 
38 C.F.R. § 4.71a, Plate V (2009).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2009).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

Each range of motion measurement is rounded to the nearest 
five degrees.  Id. at Note (4) (2009).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2009).  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. A 40 
percent disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  See 
Butts v. Brown, 5 Vet. App. 532 (1993).

Analysis

On VA spine evaluation in January 2005, forward flexion of 
the low back was to 90 degrees, with pain beginning at 70 
degrees, extension was to 20 degrees, lateral flexion was to 
40 degrees on each side, and bilateral rotation was to 55 
degrees.  There was no spasm and no weakness.  The Veteran 
had good motor strength and normal sensation.  He had not had 
any incapacitating episodes in the previous year.  X-rays of 
the lumbar spine were normal.  Back strain was diagnosed.

Magnetic resonance imaging (MRI) in February 2006 showed 
degenerative disc disease at L4-S1 without nerve root 
impingement.

The Veteran complained on VA evaluation in May 2006 of pain 
and intermittent muscle spasms.  Forward flexion of the low 
back was to 70 degrees, extension was to 15 degrees, and 
lateral flexion to either side and bilateral rotation were 
each to 30 degrees.  There was no loss of motion on 
repetition and no incapacitating episodes.  The diagnosis was 
chronic lumbosacral strain with degenerative disc disease.

The Veteran testified in support of his claim at a 
videoconference hearing before the undersigned Veterans Law 
Judge in February 2009 that  he had low back pain and severe 
back spasms that could prevent him from working for two to 
three days.

VA treatment records thru June 2009 revealed continued low 
back pain.  The impression on a May 2008 MRI was mild 
increased canal stenosis of L4-L5 secondary to increased disc 
bulge, facet, and ligamentous hypertrophy.  

The Veteran complained on VA evaluation in November 2009, 
which included review of the claims file, that his back pain 
was worse on standing, walking, or sitting more than 20 
minutes.  He complained of flare-ups every three months 
requiring bed rest of up to five days, but he had not been 
ordered to bed by a physician.  He complained of pain, 
weakness, fatigability, and lack of endurance.  He was not 
working.  He used an elastic back brace.

On physical examination in November 2009, the Veteran walked 
with a normal gait and could heel and toe walk.  Forward 
flexion of the low back was to at least 65 degrees, with 
complaints of stiffness not pain; extension was to 25 degrees 
without pain, lateral flexion was to 10 degrees on the right 
and 15 degrees on the left; and rotation was to 15 degrees on 
the right and 25 degrees on the left without pain.  Back 
spasm was noted.  There was no tenderness, weakness, or 
neurological deficit.  X-rays of the low back were reported 
to be normal.  The diagnosis was chronic lumbar sprain with 
degenerative disc disease with spondylosis.  The examiner 
concluded that the Veteran had had "incapacitating 
episodes" but had not been required to go to bed by a 
physician.  

It was reported on neurological evaluation in January 2010 by 
the same VA examiner who saw the Veteran in November 2009 
that the Veteran had spasms but did not have an abnormal 
spinal contour or guarding severe enough to cause an abnormal 
gait.  He had a degenerative curve in the lower lumbar 
region, which was about three degrees to convex right.  
Sensation was intact, and motor strength was 5/5.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance on repetitive motion.  

A schedular rating in excess of 10 percent is not warranted 
because the above medical evidence does not show flexion of 
the low back to 60 degrees or less, combined range of motion 
of the low back to 120 degrees or less, muscle spasm or 
guarding of the low back resulting in an abnormal gait or 
spinal contour, or incapacitating episodes, as defined above, 
having a total duration of at least two weeks over the 
previous year.  

The Board notes that despite some complaints of pain 
radiation, there has not been any diagnosis of a neurological 
deficit in the lower extremities, including on VA 
neurological examination in January 2010.  Consequently, a 
separate rating for any neurological manifestation of the 
Veteran's low back disability is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1) (2009).  

The Board notes that an increased evaluation can also be 
assigned for a back disability involving loss of motion when 
there is additional functional impairment.  However, as there 
was no objective evidence of low back weakness, fatigue, or 
incoordination on VA evaluations noted above, a higher rating 
is not warranted for the service-connected disability under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (2009).  See also 
Deluca v. Brown, 8 Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The schedular evaluations in this case are not shown to be 
inadequate.  Ratings in excess of those assigned are provided 
in the rating schedule, such as for limitation of the 
thoracolumbar spine to 60 degrees or less, but the medical 
evidence reflects that none of the listed manifestations is 
present in this case, as discussed above.  

Consequently, the evidence does not demonstrate that the 
service-connected low back disability markedly interferes 
with employment.  Further, there is no evidence that the 
Veteran has been hospitalized due to his service-connected 
low back disability.  Accordingly, the RO's decision not to 
submit this issue for extraschedular consideration was 
correct.  

Because the preponderance of the evidence is against an 
evaluation in excess of 10 percent for service-connected low 
back disability, the doctrine of reasonable doubt is not for 
application with respect to this issue.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular rating 

The Veteran asserts that his IBS interferes with his 
employability such that the assignment of an extraschedular 
rating in excess of the 30 percent maximum schedular rating 
is warranted.

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The Director is authorized to approve the 
assignment of an extraschedular evaluation if the claim 
"presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  If the criteria reasonably describe the 
level of severity and symptomatology of the disability, the 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate and no referral 
is necessary.  Id.  If the criteria do not reasonably 
describe the level of severity and symptomatology of the 
disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  
Id.

In this case, the Board previously determined that the 
Veteran raised the question at his February 2009 
videoconference hearing of whether he was entitled to an 
increased evaluation on an extraschedular basis for IBS.  It 
thus referred the claim to the Director of VA's Compensation 
and Pension Service on an extraschedular basis.  In August 
2009, after reviewing the claims file, the Director 
determined that such an evaluation was not assignable because 
the Veteran's IBS disability picture was not so exceptional 
or unusual with related factors such as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
criteria.

The schedular criteria for a 30 percent rating reasonably 
describe the level of severity of the Veteran's IBS because 
the evidence shows no more than severe diarrhea with more or 
less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2009).  In fact, VA treatment records 
dated in May 2008 reveal that the Veteran's abdomen was 
benign with no tenderness; the Veteran's IBS symptoms were 
stable.  His gastrointestinal symptoms were reported in 
December 2008 to be diarrhea, constipation, and abdominal 
pain.  It was reported in February and June 2009 that the 
Veteran's abdomen was soft, non-distended, and non-tender 
with positive bowel sounds.  

In light of the above evidence, under Thun v. Peake, 22 Vet. 
App. at 118, the Board need not proceed further by 
determining whether the Veteran's IBS disability picture 
involves other related factors such as those outlined in 38 
C.F.R. 3.321(b)(1).

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to an extraschedular rating in 
excess of 30 percent for IBS are not met.  The evidence in 
this case is not in relative equipoise.  Rather, as a 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application and the 
claim must be denied.


ORDER

An evaluation in excess of 10 percent for service-connected 
low back disability is denied.

An extraschedular evaluation in excess of 30 percent for 
service-connected IBS is denied.



____________________________________________
STEVEN REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


